United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1411
Issued: January 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated October 18, 2006 and March 19, 2007. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office abused its discretion by denying appellant
authorization for the purchase of a motorized wheelchair scooter; and (2) whether the Office
properly denied appellant’s request for an oral hearing before an Office hearing representative.
FACTUAL HISTORY
Appellant, a 51-year-old tractor trailer operator, sustained injuries in the performance of
duty on January 3, 1984, April 22 and May 31, 1985, November 16, 1992, November 10, 1998
and January 19, 2000. The Office accepted her claims for contusion of the spinal cord
myelopathy; fracture of the radial head and neck of the left forearm and elbow; and authorized
surgery for C3, C4, C5 decompression and laminectomies.

In a report dated July 30, 2002, Dr. Mark Bernhardt, Board-certified in orthopedic
surgery, stated:
“I first saw [appellant] on February 1, 2000, and recommended surgical treatment
for his acute cervical myelopathy. When he fell, he bruised his spinal cord
causing permanent injury to his spinal cord.
“The bruising of his spinal cord is responsible for the numbness in his arms and
hands and weakness causing difficulty reaching above his head. It also effects his
lower extremity balance and is the reason why he drags his feet. It causes him
weakness in the lower extremities causing difficulty to climb up or go down
stairs. It makes walking any distance longer than one block difficult and has
effected his standing abilities such that he cannot stand more than 10 minutes
without difficulty. Because of his weakness in his hands, he cannot hold a knife
or fork properly. He has sharp pain in the back of his neck when he turns his head
to his right or left. All of these symptoms have a physiologic basis connected to
his spinal cord injury. I consider him to be totally disabled from being able to
work.”
No additional medical reports were received from Dr. Bernhardt until a treatment slip
dated July 17, 2006. He prescribed a four-wheel motorized scooter to assist with appellant’s
mobility. On July 28, 2006 appellant requested authorization to purchase a motorized
wheelchair scooter from the Scooter Store; the purchase price was $4,460.80.
By letter to appellant dated August 1, 2006, the Office requested a medical report
establishing the medical necessity of the motorized wheelchair scooter.
On August 25, 2006 Dr. Bernhardt submitted handwritten responses to an Office
questionnaire requesting medical rationale in support of the motorized wheelchair scooter.
When asked to explain how appellant’s medical condition necessitated the use of a wheelchair,
Dr. Bernhardt responded, “Difficulty walking due to cervical myelopathy.” When asked to
discuss whether a powered wheelchair was required or if a standard nonmotorized chair was
adequate, he stated, “Given his age a powered wheelchair would allow better community
ambulation.”
In a report dated October 16, 2006, Dr. Daniel O. Zimmerman, an Office medical adviser
and a Board-certified orthopedic surgeon, reviewed the medical record. He recommended that
the Office deny authorization for a motorized wheelchair scooter. Dr. Zimmerman stated:
“There is no medical documentation from Dr. Bernhardt or any other medical care
provider which would permit the Office to authorize a motorized scooter.
“For the Office to authorize the purchase of a motorized scooter, it must be
demonstrated, considering signs and symptoms, the cervical spine condition if a
motorized scooter is needed at all, is the reason for the need. The nonworkrelated conditions discussed in the statement of accepted facts would be the
condition[s] which cause this claimant to request through Dr. Bernhardt a
motorized scooter.
2

“[The Office] has no documentation in recent years to allow, based on
consideration of signs and symptoms whether this person needs any kind of
assistance equipment.”
By decision dated October 18, 2006, the Office denied authorization for the purchase of a
motorized scooter.
On February 14, 2007 appellant requested an oral hearing.
By decision dated March 19, 2007, the Office denied appellant’s request for an oral
hearing. The Office stated that appellant’s request was postmarked February 14, 2007, which
was more than 30 days after the issuance of the Office’s October 18, 2006 decision, and that he
was therefore not entitled to a hearing as a matter of right. The Office nonetheless considered
the matter in relation to the issue involved and denied appellant’s request on the grounds that the
issue was factual and medical in nature and could be addressed through the reconsideration
process by submitting additional evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.2 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
the Act. The Office has the general objective of ensuring that an employee recovers from his
injury to the fullest extent possible in the shortest amount of time. The Office therefore has
broad administrative discretion in choosing means to achieve this goal. The only limitation on
the Office’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.3
ANALYSIS -- ISSUE 1
The Office accepted that appellant had sustained contusions of the spinal cord
myelopathy; fracture of the radial head and neck of the left forearm and elbow; and authorized
surgery for C3, C4, C5 decompression and laminectomies. Dr. Bernhardt recommended surgery
for appellant’s work-related cervical myelopathy in his July 30, 2002 report. He described
appellant’s condition and noted some difficulties in ambulation. No additional medical reports
addressing appellant’s condition were submitted until four years later. On July 17, 2006
Dr. Bernhardt recommended the purchase of a four-wheel motorized scooter to assist with
1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8103.

3

Daniel J. Perea, 42 ECAB 214 (1990).

3

appellant’s mobility. He indicated that appellant required the use of the motorized wheelchair
because he had difficulty walking due to cervical myelopathy. Dr. Bernhardt asserted that a
motorized wheelchair was preferable to a standard nonmotorized wheelchair. In light of
appellant’s advanced age, the motorized wheelchair would allow “better community
ambulation.” Appellant’s authorization request was reviewed by Dr. Zimmerman, the Office
medical adviser, who recommended that the Office deny the request because appellant had failed
to submit a report based on a recent medical examination to establish that appellant’s workrelated cervical myelopathy condition required the use of a motorized scooter. The Office
accordingly denied authorization for the purchase of a motorized scooter in its October 18, 2006
decision.
As noted above, the only restriction on the Office’s authority to authorize medical
treatment is one of reasonableness. Dr. Bernhardt, appellant’s treating physician, did not provide
a recent, updated medical opinion complete with findings on examination or explaining the need
for the motorized scooter wheelchair. His most recent medical report, written in July 2002, is
not relevant to the request for a motorized wheelchair in 2006. Moreover, Dr. Bernhardt most
recent notes merely recommended the purchase of a motorized scooter.4 He did not provide
updated findings on examination or explain how the accepted cervical condition prevented or
limited appellant’s ability to walk. The medical evidence from Dr. Bernhardt does not
adequately address why appellant requires a motorized wheelchair scooter due to his accepted
C6-7 radiculopathy condition. The Office properly denied appellant’s request for authorization
to purchase a motorized scooter.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of an Office final
decision.5 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.6 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.7 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.8
ANALYSIS -- ISSUE 2
In the present case, because appellant’s February 14, 2007 request for a hearing was
postmarked more than 30 days after the Office’s October 18, 2006 decision denying
authorization for the purchase of a motorized scooter, he is not entitled to a hearing as a matter of
4

William C. Thomas, 45 ECAB 591 (1994).

5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.131(a)(b).

7

William E. Seare, 47 ECAB 663 (1996).

8

Id.

4

right. The Office considered whether to grant a discretionary hearing and correctly advised
appellant that he could pursue his claim through the reconsideration process. As appellant may
address the issue in this case by submitting to the Office new and relevant evidence with a
request for reconsideration, the Board finds that the Office properly exercised its discretion in
denying appellant’s request for a hearing. The Board therefore affirms the Office’s March 19,
2007 decision denying appellant an oral hearing by an Office hearing representative.9
CONCLUSION
The Board finds that the Office did not abuse its discretion by denying appellant’s request
for authorization to purchase a motorized scooter. The Board finds the Office properly denied
appellant’s request for an oral hearing before an Office hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2007 and October 18, 2006
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: January 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that appellant submitted additional evidence to the record following the March 19, 2007 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501.2(c).

5

